UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 3)* THE PENN TRAFFIC COMPANY (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) (CUSIP Number) King Street Capital Management, L.P. 65 East 55th Street, 30th Floor New York, N.Y. 10022 212-812-3100 Attn: General Counsel (Name, address and telephone numbers of person authorized to receive notices and communications) November 1, 2010 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box ý. Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP No. 707832200 Page 2of 14 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) King Street Capital, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) ý 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARESo 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0% 14 TYPE OF REPORTING PERSON PN SCHEDULE 13D CUSIP No. 707832200 Page3of 14 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) King Street Capital, Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) ý 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION British Virgin Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARESo 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0% 14 TYPE OF REPORTING PERSON CO SCHEDULE 13D CUSIP No. 707832200 Page4of 14 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) King Street Advisors, L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) ý 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARESo 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0% 14 TYPE OF REPORTING PERSON OO SCHEDULE 13D CUSIP No. 707832200 Page5of 14 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) King Street Capital Master Fund, Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) ý 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION British Virgin Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARESo 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0% 14 TYPE OF REPORTING PERSON CO SCHEDULE 13D CUSIP No. 707832200 Page6of 14 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) King Street Master Advisors, L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) ý 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARESo 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0% 14 TYPE OF REPORTING PERSON OO SCHEDULE 13D CUSIP No. 707832200 Page7of 14 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) King Street Capital Management, L.P. (formerly King Street Capital Management, L.L.C.) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) ý 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARESo 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0% 14 TYPE OF REPORTING PERSON PN SCHEDULE 13D CUSIP No. 707832200 Page8of 14 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) King Street Capital Management GP, L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) ý 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARESo 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0% 14 TYPE OF REPORTING PERSON OO SCHEDULE 13D CUSIP No. 707832200 Page9of 14 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) O. Francis Biondi, Jr. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) ý 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARESo 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0% 14 TYPE OF REPORTING PERSON IN SCHEDULE 13D CUSIP No. 707832200 Page10of 14 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) Brian J. Higgins 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) ý 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARESo 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0% 14 TYPE OF REPORTING PERSON IN Explanatory Note. This Amendment No.3 is being filed to amend the Schedule13D originally filed on June 15, 2007 (the “Schedule13D”), as amended by Amendment No.1 filed on December 14, 2007 and Amendment No. 2 filed on January 30, 2009.Unless otherwise indicated, capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Schedule13D, as amended.Except as specifically amended and supplemented by this Amendment No. 3, the Schedule13D, as amended, shall remain in full force and effect. ITEM 4.Purpose of Transaction. Item 4 of the Schedule 13D is hereby amended to replace the second paragraph with the following: On November 18, 2009, the Company and each of its direct and indirect subsidiaries filed voluntary petitions for relief under Chapter 11 of the United States Bankruptcy Code in the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”).On October 29, 2010, the Bankruptcy Court entered an order confirming the Company’s Chapter 11 plan of liquidation (the “Plan”), which became effective on or about November 1, 2010. On the effective date of the Plan, all existing equity interests in the Company, including the Preferred Stock and the Common Stock, were cancelled and extinguished without consideration. ITEM 5.Interest in Securities of the Company. Item 5 of the Schedule 13D is hereby amended to read in its entirety as follows: On the effective date of the Plan, the Reporting Persons ceased to be the beneficial owner of any equity securities of the Company. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:February 9, 2011 KING STREET CAPITAL, L.P. By:King Street Advisors, L.L.C., Its General Partner By:/s/ Brian J. Higgins Name:Brian J. Higgins Title:Managing Member KING STREET CAPITAL, LTD. By:/s/ Brian J. Higgins Name:Brian J. Higgins Title:Director KING STREET ADVISORS, L.L.C. By:/s/ Brian J. Higgins Name:Brian J. Higgins Title:Managing Member KING STREET CAPITAL MASTER FUND, LTD. By:/s/ Brian J. Higgins Name:Brian J. Higgins Title:Director KING STREET MASTER ADVISORS, L.L.C. By:/s/ Brian J. Higgins Name:Brian J. Higgins Title:Managing Member KING STREET CAPITAL MANAGEMENT, L.P. By: King Street Capital Management GP, L.L.C. Its General Partner By:/s/ Brian J. Higgins Name:Brian J. Higgins Title:Managing Member KING STREET CAPITAL MANAGEMENT GP, L.L.C. By:/s/ Brian J. Higgins Name:Brian J. Higgins Title:Managing Member /s/ O. Francis Biondi, Jr. O. FRANCIS BIONDI, JR. /s/ Brian J. Higgins BRIAN J. HIGGINS SCHEDULE A Executive Officers of King Street Capital Management GP, L.L.C. The following sets forth the name, title, present principal occupation or employment and citizenship of each of the executive officers of KSCM GP.KSCM GP has no directors.To the knowledge of the Reporting Persons, none of the executive officers of KSCM GP owns any shares of the Company’s Common Stock. Name and Citizenship Title at KSCM GP Present Principal Occupation and Business Address (Principal Business of Employer) O. Francis Biondi, Jr. Managing Member Managing Member United States King Street Capital Management GP, L.L.C. 65 East 55th Street, 30th Floor New York, New York 10022 Brian J. Higgins Managing Member Managing Member United States King Street Capital Management GP, L.L.C. 65 East 55th Street, 30th Floor New York, New York 10022 Bruce S. Darringer Chief Operating Officer Chief Operating Officer United States King Street Capital Management GP, L.L.C. 65 East 55th Street, 30th Floor New York, New York 10022 Directors of King Street Capital, Ltd. and King Street Capital Master Fund, Ltd. The following sets forth the name, title, present principal occupation or employment, business address and citizenship of each of the directors of KSC Ltd.KSC Ltd. has no executive officers.To the knowledge of the Reporting Persons, none of the directors of KSC Ltd. owns any shares of the Company’s Common Stock. Name and Citizenship Title at KSC Ltd. and KSC MF Present Principal Occupation and Business Address (Principal Business of Employer) Brian J. Higgins Director Managing Member United States King Street Capital Management GP, L.L.C. 65 East 55th Street 30th Floor New York, New York 10022 Peter W. Poole Director Managing Director United Kingdom Sable Trust Limited Third Floor, Nagico Building Main Street, P.O. Box 765 Road Town, Tortola British Virgin Islands Stephen Adams Director Partner Canada Barker Adams TMF Place, P.O. Box 2283 Road Town, Tortola British Virgin Islands, VG1110
